DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grange et al. (WO 2016/064862), hereinafter Grange in view of Chang et al. (U.S. 2017/0118475), hereinafter Chang. Grange and Chang were cited in the Applicant’s IDS dated 4/9/2020.

	Regarding claim 1, Grange discloses a video decoding apparatus comprising a processor, wherein the processor is configured to: 
	receive an encoded panoramic video representing a sequence of frames of spherical video (Grange [0109]-[0110]); 
	determine a projection center for a reference frame of the spherical video (Grange [0118] and [0160]); 
	determine a projection center for a current frame of the spherical video, wherein the determined projection centers of the reference frame and the current frame are determined within a same coordinate system (Grange [0118] and [0160]); 
	compute a difference between the determined projection centers of the reference frame and the current frame (Grange [0096]); and 
	re-construct the current frame based on inter frame prediction and the computed difference (Grange [0112]). 
	Grange does not explicitly disclose “panoramic” video.
	However, Chang teaches receive an encoded panoramic video representing a sequence of frames of a panoramic video (Chang [0083]); and
	determine a projection center for a reference frame of the panoramic video (Chang figs. 1 and 5A); and 
	determine a projection center for a current frame of the spherical video (Chang figs. 1 and 5A).

As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of developing develop efficient video compression techniques for 360-degree panoramic video.

	Regarding claims 2 and 13, Grange in view of Chang teaches the video decoding apparatus according to claim 1, wherein the processor is further configured to: 
	transform the reference frame so that the projection center of the transformed reference frame corresponds with the projection center of the current frame based on the computed difference (Chang [0013] and Abstract), 
	wherein the processor is configured to re-construct the current frame based on the inter frame prediction and the transformed reference frame (Chang [0013]). 
	The same motivation for claim 1 applies to claim 2.

	Regarding claims 3 and 14, Grange in view of Chang teaches the video decoding apparatus according to claim 1, wherein the processor is further configured to insert the reconstructed frame into a decoded picture buffer with a specified index (Grange [0214]). 

	Regarding claims 4 and 15, Grange in view of Chang teaches the video decoding apparatus according to claim 1, wherein the processor is further configured to select at least one reference frame based on a reference frame index included in the encoded panoramic video (Grange [0214]). 


	wherein the processor is configured to re-construct the current frame based on the selected part of the reference frame and the computed difference (Grange [0096]). 

	Regarding claims 6 and 17, Grange in view of Chang teaches the apparatus according to claim 1, wherein the processor is further configured to display (Grange [0134]) the reference frame so that the projection center of the projected reference frame corresponds with the projection center of the current frame, when transforming the reference frame to correspond with the projection center of the current frame (Grange [0316] or Chang fig. 22, #2210). 
	The same motivation for claim 1 applies to claim 6.

	Regarding claims 7 and 18, Grange in view of Chang teaches the video decoding apparatus according to claim 1, wherein the processor is further configured to rotate the reference frame around its projection center in order to transform the reference frame so that the rotated reference frame corresponds with the current frame (Grange [0159]). 

	Regarding claims 8 and 19, Grange in view of Chang teaches the video decoding apparatus according to claim 1, wherein the encoded panoramic video includes at least one of the following parameters: vector projection shift in three-dimensional space and orientation parameters (Grange [0191]). 


	The same motivation for claim 1 applies to claim 9.

	Regarding claim 10, Grange in view of Chang teaches the video decoding apparatus according to claim 1, wherein the processor is configured to compensate the movements using a global motion compensation method (Chang [0087]). 
	The same motivation for claim 1 applies to claim 10.

	Regarding claim 11, Grange in view of Chang teaches the video decoding apparatus according to claim 1, wherein the processor is further configured to use at least one of the following: 
	transformation using the projection center of the current frame as focal point; 
	transformation using the projection center of the reference frame as a focal point; or 
	transformation using a position between the projection centers of the reference frame and current frame as a focal point (Grange [0215]). 

	Regarding claim 12, Grange in view of Chang teaches a method for decoding a video, the method comprising: receiving an encoded panoramic video representing a sequence of frames of a panoramic video; determining a projection center for a reference frame of the panoramic video; determining a projection center for a current frame of the panoramic video, wherein the determined projection centers of the reference frame and the current frame are determined within a same coordinate system; computing the difference between determined projection centers of the reference 

	Regarding claim 20, Grange in view of Chang teaches a non-transitory computer-readable medium comprising instructions (Grange [0309]) which, when executed by a processor, causes the processor to: receive an encoded panoramic video representing a sequence of frames of a panoramic video; determine a projection center for a reference frame of the panoramic video; determine a projection center for a current frame of the panoramic video, wherein the determined projection centers for the reference frame and the current frame are determined within a same coordinate system; compute the difference between determined projection centers of the reference frame and the current frame; and re-construct the current frame based on inter frame prediction and the computed difference (see claim 1 and claim 12 citations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW K KWAN/Primary Examiner, Art Unit 2482